
	
		III
		111th CONGRESS
		1st Session
		S. RES. 281
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2009
			Mr. Specter (for himself
			 and Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Campus Safety Awareness Month.
	
	
		Whereas people on college and university campuses are not
			 immune from the potential acts of crime that the rest of society in the United
			 States faces;
		Whereas, pursuant to the Jeanne Clery Disclosure of Campus
			 Security Policy and Campus Crime Statistics Act (20 U.S.C. 1092(f)), colleges
			 and universities reported that from 2005 to 2007, 117 murders, 10,563
			 forcible-sex offenses, 16,632 aggravated assaults, and 3,226 cases of arson
			 occurred on or around college and university campuses;
		Whereas criminal experts estimate that between 20 to 25
			 percent of female undergraduate students become victims of rape or attempted
			 rape;
		Whereas the aggressor in a sexual assault is usually an
			 acquaintance or friend of the victim;
		Whereas less than 5 percent of the victims of sexual
			 assaults report those assaults to law enforcement;
		Whereas each year 13 percent of female students enrolled
			 in an undergraduate program at a college or university will be victims of
			 stalking;
		Whereas approximately 1,825 college and university
			 students between the ages of 18 and 24 die each year from unintentional,
			 alcohol-related injuries, including motor vehicle accidents;
		Whereas Security On Campus, Inc., a national nonprofit
			 group dedicated to promoting safety and security on college and university
			 campuses, has designated September as National Campus Safety Awareness
			 Month;
		Whereas, each September since 2005, Security On Campus,
			 Inc. has partnered with colleges and universities across the United States to
			 offer educational programming on sexual assault, alcohol and drug abuse,
			 hazing, stalking, and other critical campus safety issues; and
		Whereas National Campus Safety Awareness Month provides an
			 opportunity for campus communities to become engaged in efforts to improve
			 campus safety: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Campus Safety Awareness Month; and
			(2)encourages
			 colleges and universities throughout the United States to provide campus safety
			 and other crime awareness and prevention programs to students throughout the
			 year.
			
